BUFFINGTON, Circuit Judge.
In the court below, Lewis, the appellee, recovered a verdict and judgment against the appellant for damages caused, as was alleged, by the negligent driving of appellant’s truck, which ran over him. On entry of judgment, this appeal was taken, and the sole question involved is whether the trial court erred in refusing to give the jury binding instructions *1016to find for the defendant. No principles of law are involved. We have carefully studied the proofs and are of opinion they were such as necessitated the case to be sent to a jury.
The judgment is therefore affirmed.